In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Ruchelsman, J.), dated September 4, 1998, which granted the plaintiffs’ motion for summary judgment dismissing the counterclaim.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the plaintiffs’ motion for summary judgment dismissing the counterclaim. The plaintiffs sustained the initial burden of demonstrating their entitlement to summary judgment by submitting evidence that the vehicle driven by the plaintiff Solomon Kinraich had been lawfully stopped at a stop sign for several seconds when it was struck in the rear by a vehicle operated by the defendant Lucille Dib (see, Centeno v Goldstein, 261 AD2d 566; Kassim v City of New York, 256 AD2d 386; Ner v Celis, 245 AD2d 278). The defendants’ evidentiary submissions were insufficient to raise an issue of fact as to whether Solomon Kinraich engaged in any conduct which helped bring about the accident (see, Kassim v City of New York, supra). Altman, J. P., Krausman, H. Miller and Schmidt, JJ., concur.